 

Case 2:13-cv-14540-DML-PJK ECF No. 48 filed 10/30/19 PagelD.2074 Pa 2@F50

Page |
AO 241

(Rev. 10/07) POOR QUALITY ORIGINAL

PETITION UNDER 28 U.S.C. § 2254 FOR WRIT OF , .
HABEAS CORPUS BY A PERSON IN STATE CUSTODY 13 _ / U cy O

 

 

 

 

 

 

 

United States District Court District: Fastern
Name (under which you were convicted): Docket or Case No.:
Carl. Hither 92-001856-O1-FC
Place of Confinement : . Prisoner No.:
Carson City Correctional Facility 05088
10274 Boyer Road, Carson City, MI 48811
Petitioner (include the name under which you were convicted) Respondent (authorized person having custody of petitioner)

CARL HUBBARD =. WILLIE SMITH

 

The Attorney General of the State of Michigan

 

 

 

(“LE

 

 

 

 

 

 

 

 

 

 

 

PETITION aa 3 g 2019
aes CEICE
1. (a) Name and location of court that entered the judgment of conviction you are challenging:
Wayne County Circuit Court, Frank Mathy Hall of Justice, 1441 St. Antoine, Detroit, MI
48226
(b) Criminal docket or case number (if you know): 92-001856-O1-FC
2. (a) Date of the judgment of conviction (if you know): Septerber 2, 1992
(b) Date of sentencing:  Septerber 23, 1992
3. Length of sentence: Life without the possibility of parole
4. In this case, were you convicted on more than one count or of more than one crime? E] Yes K] No
5. Identify all crimes of which you were convicted and sentenced in this case:
Mader in the first decree (MIL § 750.316)
6. (a) What was your plea? (Check one)
Ix} 1) Not fl] @3) Nolo contendere (no contest)

LI (2) Guilty E] (4) Insanity plea
 

Case 2:13-cv-14540-DML-PJK ECF No. 48 filed 10/30/19 PagelD.2075 Page 2 of 50

Page 2

AO 241
(Rev. 10/07)

(b) If you entered a guilty plea to one count or charge and a not guilty plea to another count or charge, what did

you plead guilty to and what did you plead not guilty to?

 

 

 

 

 

 

(c) If you went to trial, what kind of trial did you have? (Check one)

LJ Jury K] Judge only

7. Did you testify at a pretrial hearing, trial, or a post-trial hearing?
[] Yes [Kk] No

8. Did you appeal from the judgment of conviction?
K] Yes [] No

9. If you did appeal, answer the following:

(a) Name of court: Michigan Court of Appeals

(b) Docket or case number (if you know): 139160

(c) Result: Denied
(d) Date of result (if you know):  Septerber 13, 1993 and Decerber 19, 1995

(e) Citation to the case (if you know):

(f) Grounds raised: See attached page

 

 

 

 

 

 

 

 

 

 

(g) Did you seek further review by a higher state court? [Xl Yes Ll No
If yes, answer the following:
(1) Name of court: Michioan Suoreme Court
(2) Docket or case number (if you know): 10540
(3) Result: Derdecd

 

 

 

2
 

Case 2:13-cv-14540-DML-PJK ECF No. 48 filed 10/30/19 PagelD.2076 Page 3 of 50

I. THIS CASE SHOULD BE REMANDED FOR AN EVIDENTIARY HEARING CN THE ISSUE OF WHETHER THE RECALL OF
THE PEOPLE'S WITNESS CURTIS COLLINS AND HIS LATER TRIAL TESTIMONY WAS THE PRODUCT OF IMPROPER
COERCION BY THE PROSECUTOR ANDAR DEIROIT POILCE.

TT. THES CASE SHOULD BE REMANDED FOR AN EVIDENTIARY HARING ON THE ISSUE OF \HEIHER DEFENDANT WAS
DENIED HIS CONSTITUTIONAL RIGHT TO EFFECTIVE ASSISTANCE OF COUNSEL.

TIT. THIS CASE SHOULD BE REMANDED FOR AN EVIDENITARY HEARING CN THE ISSUE OF WHETHER A WARANILESS
ARREST AND DELAYED ARRAIGNMENT OF DEFENDANT WAS A VICLATICN OF CONSTTTUTIONAL RIGHTS AND WHEIHER
HIS IN-CUSIODY POLICE STATEMENT SHOULD HAVE BREN EXCLUDED AS EVIDENCE AT IRTAL.

IV, WHERE THE PROSEQUICR'S CASE PAILFD TO SET FORTH BEYOND A REASONABLE DOUBT AS TO FACH ELEMENT
OF THE OFFENSE, THE COURT COMMITTED REVERSIBLE ERROR IN DENYING DEFENDANT'S MOTION FOR A DIRECTED
VERDICT.

V. DEFENDANT'S CONVICTION SHOULD BE REVERSED BECAUSE THE EVIDENCE PRESENTED AT TRIAL FAILED 10
PROVE HIS GUILT BEYOND A REASONABLE DOUBT.

VI. DEFENDANT'S BENCH TRIAL CONVICTION SHOULD BE OVERTURNED BECAUSE THE IOWER COURT'S DECISICN
WAS NOP ADEQUATELY SUPPORTED BY FINDINGS AND CONCLUSIONS, AND THE TRIAL JUDGE'S DECISION AMOUNTED
TO AN IMPROPER, INCONSISTENT VERDICT.

‘The following issues were raised pro per by Petitioner:

I, ‘THE INVESTIGATING OFFICERS AND THE PROSECUTION USED INTIMIDATING UNPROFESSIONAL CONDUCT 7D
OBTAIN STATEMENT AND SOURE TESTIMONY FROM PEOPLE'S KEY WITNESS MR. CURTIS COLLINS.

TI. ‘THE ADMISSION OF ‘THE PRELIMINARY EXAMINATION WAS IMPROPFR WHERE THE WIINESS WAS PRESENT AT
TRIAL AND REPUDIATED HIS PRIOR TESTIMQY.

TV. INADMISSIBILITY OF EVIDENCE OF UNCHARGED CRIM@/SIMILAR ACT/PROSROUTORIAL MISCONDUCT.

V. ADMISSIBILITY OF PRIOR CONSISTENT SDATEMENT/IMPROPER REHABILITATION OF WITNESS/PROSEQUICRIAL
MISCONDUCT.

VI. PROSEQUICRIAL MISCONDUCT/FALSE TESTIMONY.

 
Case 2:13-cv-14540-DML-PJK ECF No. 48 filed 10/30/19 PagelD.2077 Page 4 of 50

 

 

 

 

 

 

 

 

 

 

 

Page 3
AO 241
(Rev. 10/07)
(4) Date of result (if you know): October 28, 196
(5) Citation to the case (if you know): People v Hubbard, 453 Mich 916 (1996)
(6) Grounds raised: Sane as Listed in 9(f) above
(h) Did you file a petition for certiorari in the United States Supreme Court? [| Yes [x] No
If yes, answer the following:
(1) Docket or case number (if you know):
(2) Result:
(3) Date of result (if you know):
(4) Citation to the case (if you know):
10. Other than the direct appeals listed above, have you previously filed any other petitions, applications, or motions
concerning this judgment of conviction in any state court? K] Yes [-] No
11. If your answer to Question 10 was "Yes," give the following information:

(a) (1) Name of court: Wayne County Circuit Court
(2) Docket or case number (if you know): 92-001856-O1-FC
(3) Date of filing (if you know): Decerber 16, 2011
(4) Nature of the proceeding: Motion for relief fron judgment
(5) Grounds raised: See attached page

 

 

 

 

 

 

 

 

 

 

 

 

 

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?

L] Yes [X] No
(7) Result: Denied

i

 

 
 

Case 2:13-cv-14540-DML-PJK ECF No. 48 filed 10/30/19 PagelD.2078 Page 5 of 50

I. DEFENDANT IS ENITILED TO A NEW TRIAL PASED CN THE NEWLY DISCOVERED EVIDENCE PRESENT TO THIS
CORT.

TL. DEFENDANT'S CONVICTION THAT WAS BASED CN PERJURED TESTIMONY VIOLATED HIS FOURTEENIN AMENDMENT
DUE PROCESS RIGHTS

TTT. DEFENDANT WAS DENIED HIS FOURTEENTH AMENDMENT DUE PROCESS RIGHT TO A FAIR TRIAL WHERE THE
PROSEQUICR KNOWINGLY USED PERJURED TESTIMONY TO CRIAIN THIS CONVICTION.

TV THE DUE PROCESS CLAUSE OF THE FOURTEENTH AMENDMENT WAS VIOLATED TO THE EXTENT THAT ‘THE STATE
FATLED TO DISCLOSF: AGREEMENTS FOR MR. COLLINS’ FAVORABLE TESTIMONY.

V. DEFENDANT (WAS DENTFD HIS SIXTH AND POURTEFNIH AMENDMENT RIGHT TO THE EFFECTIVE ASSISTANCE OF
COUNSEL WHERE HIS TRIAL COUNSEL FAILED TO (A) INVESTIGATE AND CALL ROY BURFORD AND STEVE KONJA 0
TESTIFY AT TRIAL, (B) QUESTION CURTIS COLLINS ABOUT HIS PENDING PAROLE VIOLATION AND WHRIHER HE
PELIEVED OR BVEN HOPED THAT HE WOLD SHORE IMMUNITY OR A LIGHER SENIENE, QR ANY OTHER
FAVORABLE TREATMENT FROM THE PROSEQUICR, (C) ME FOR THE SUPPRESSION OF MR COLLINS’ IN-CURT
IDENTIFICATION OF DEFENDAT, AD (D) DO ALL OF THE ABOVE WHICH, WHEN CONSIDERED CLMILATIVELY,
DEMONSTRATE THAT DEFENDANT WAS PREJUDICED BY COUNSEL'S ERRORS.

Vi UBFENDANT IS ENTTILED TO A NeW TRIAL ON THE GROUNDS THAT THE VERDICT WAS AGAINST THE GREAT
WEIGHT OF THE EVIDENCE

VEL ‘THE "GOOD CAUSE’ REQUIREMENT OF MOR 6 508(D)(3) SHOULD BE WAIVED WHERE DEFENDANT HAS SHOWN
THAT HE TS ACTUALLY INNOCENT.

VEIT DEFENDANT WAS TENIED HIS SEXTH AND FOURTEENTH AVENOMENT RIGHT TO ‘THE EFFECTIVE ASSISTANCE
OF APPELLATE COUNSEL WHIGH PROVIDES THE ‘GOOD CAUSE’ REQUIRED PY MCR 6 508(D)(3).

 

Im
 

 

Case 2:13-cv-14540-DML-PJK ECF No. 48 filed 10/30/19 PagelD.2079 Page 6 of 50

Page 4

(8) Date of result (if you know): March 15, 2012

 

(b) If you filed any second petition, application, or motion, give the same information:

(1) Name of court: ~~ Wayne County Circuit Court

(2) Docket or case number (if you know): 92-OO18%-O1-FC

(3) Date of filing (if you know): February 2015

(4) Nature of the proceeding: Motion for relief fran judgment

(5) Grounds raised: T. DEFENDANT WAS DENIED HIS SIXTH AND FOURTEENTH AMNIMNT RIGHT To THE
EFFECTIVE ASSISTANCE OF COUNSEL WHERE HIS TRIAL LAWYER FAILED TO INVESTIGATE AND CALL THE
STORE OWNERS SAMIR KONJA AND RAAD KONJA TO TESTIFY AT TRIAL, AND ALSO FAILED TO CALL
"PARBARA' TO TESTIFY ON THE THIRD DAY OF TRIAL. IZ. THE "GOOD CAUSE'' REQUIREMNT OF MR
6 508(D)(3), ALONG WITH THE APPLICATION OF MOR 6 502(G), SHOULD BE WAIVED WHERE DEFENDANT
HAS SHOWN THAT HE TS ACTUALLY INNOCENT. IIT. DEFENDANT WAS DENTED HIS SIXTH AND FOURIFENTH
AMENDMNNT RIGHT TO THE EFFECTIVE ASSISTANCE OF APPELLATE COUNSEL WHICH PROVIDES THE ‘(GOOD

CAUSE’ REQUIRED BY MR 6.508(D)(3)(a).

 

 

 

 

 

 

 

 

 

 

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?

L] Yes [X] No

(7) Result: Denied
(8) Date of result (if you know): March 30, 2015

 

(c) If you filed any third petition, application, or motion, give the same information:

(1) Name of court: ~~ Wayne County Cireuit Court
(2) Docket or case number (if you know): 92-001856-O1-FC
(3) Date of filing (if you know): May 17, 2018
(4) Nature of the proceeding: Motion for relief fron juckrent
(5) Grounds raised: JT, DEFENDANT IS ENTTILED TO A NEW TRIAL BASED ON THE EVIDENCE WHICH
DENIED HIS FOURTEENTH AMENCMENT DUE PROCESS RIGHT TO A FATR ‘TRIAL WHERE THE PROSEQUICR
KNOWINGLY USED PRRJURED TESTIMONY TO OBTAIN A CONVICTION. TTT. DEFENDANT WAS DENIED HIS
FOURTEENTH AMENDMENT RIGHT TO A FAIR TRIAL WHERE POLICE AND PROSEQUIOR THREATENED AND
FOURTEENTH AMENDMENT RIGHT TO A FAIR TRIAL WHERE THE PROSEQUIOR WITHHELD EVIDENCE.

V.. THE "GOOD CAUSE" REQUIREMENT OF MOR 6 508(D)(3)(a) SHOULD BE WAIVED WHERE DEFENDANT
DEFENDANT HAS SHOWN THAT HE IS ACTUALLY INNOCENT.

 

 

1%
Case 2:13-cv-14540-DML-PJK ECF No. 48 filed 10/30/19 PagelD.2080 Page 7 of 50

Page 5

AO 241
(Rev. 10/07)

 

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?

LJ Yes [x] No

(7) Result: Denterd
(8) Date of result (if you know): October 2, 2019

(d) Did you appeal to the highest state court having jurisdiction over the action taken on your petition, application,

 

or motion?
(1) First petition: [X] Yes [] No
(2) Second petition: Yes [] No
(3) Third petition: [X] Yes [] No

(e) If you did not appeal to the highest state court having jurisdiction, explain why you did not:

 

 

12. For this petition, state every ground on which you claim that you are being held in violation of the Constitution,
laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the facts
supporting each ground.

CAUTION: To proceed in the federal court, you must ordinarily first exhaust (use up) your available state-court

remedies on each ground on which you request action by the federal court. Also, if you fail to set forth all the
grounds in this petition, you may be barred from presenting additional grounds at a later date.

GROUND ONE: IT WAS A VICLATION OF DEFENDANT'S FOURTEENTH AMENDMENT DUE PROCESS RIGHT TO A FAIR .

 

  

TRIAL, WEFRE HIS MOTION FOR A NEW TRIAL BAGED ON THE NOW EVIDENCE WE SHOWS THAT HIS CONVICTION WAS

DEN
(ay Supporting acts (Do not argue or cite law. ust state

 

the specif ic facts that support your claim.):
Petitioner provided the trial court with a polygraph report and a DWD/disk of that polygraph examination

 

to demonstrate the reliability of Gurtis Collins' claim that he provided perjured testimony inplicating
Petitioner in the murder of Mr. Pern due to threats by the police ard prosecutor. He indicates that

 

he will testify on retrial that he was not present at the scene of the crime and witnessed nothing

 

 

 

that would implicate Petitioner in the mrder. He would test ify he. Caasat bat

  
 
 

& Phbi tier

    

  

= eh

1th oN i MACK
(b) Ifyou did no SXfalist vont state remedies on Ground ¢ One: explain aay ~

 

 

 
 

Case 2:13-cv-14540-DML-PJK ECF No. 48 filed 10/30/19 PagelD.2081 Page 8 of 50

Page 6

AO 241
(Rev. 10/07)

 

(c) Direct Appeal of Ground One:
(1) If you appealed from the judgment of conviction, did you raise this issue? C1 Yes [X] No

(2) If you did not raise this issue in your direct appeal, explain why:

The facts were not available.

 

 

(d) Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
[RX Yes | No
(2) If your answer to Question (d)(1) is "Yes," state:
Type of motion or petition: Motion for relief fron judement
Name and location of the court where the motion or petition was filed: Wayne County Circuit Court, Frank
Murphy Hall of Justice, 1441 St. Antoine, Detroit, MI 48225

Docket or case number (if you know): 92-001856-O1-FC
Date of the court's decision: | October 2, 2019

Result (attach a copy of the court's opinion or order, if available): Denied

 

 

 

 

 

 

 

(3) Did you receive a hearing on your motion or petition? [] Yes [X] No
(4) Did you appeal from the denial of your motion or petition? [] Yes [X] No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? [[] Yes [] No
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed:

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

The denial of a successive motion for relief from jucdement may not be appealed. Williars v
Birkett, 670 F 3d 729, 733 (6th Cir. 2012): MR 6 502(G)(1).

 

 
 

 

Case 2:13-cv-14540-DML-PJK ECF No. 48 filed 10/30/19 PagelD.2082 Page 9 of 50

AO 24]

Page 7

(Rev. 10/07)

 

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you have

used to exhaust your state remedies on Ground One:

 

 

 

GROUND TWo: PETITIONER WAS DENTED HIS FOURTEENTH AMENDMENT DUE PROCESS RIGHT TO A FAIR
TRIAL WHERE THE PROSEOUTION KNOWINGLY USED PERJURED TESTIMONY TO OBTAIN A CONVICTION.

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
Qwetis Collins' affidavit indicates that he gave testimmy implicating Petitioner on the third day
of trial because he was threatened and coerced by the prosecutor. This is evidence showire that the

prosecutor presented testimony that he knew was false which was material to guilt in this case and
is bolstered by Mr. Collins’ polygraph results and the DVD/disk recording of the polygrarh exarination.

 

 

 

(b) If you did not exhaust your state remedies on Ground Two, explain why:

 

 

 

 

(c)

(d)

Direct Appeal of Ground Two:
(1) If you appealed from the judgment of conviction, did you raise this issue? [ ] Yes No

(2) If you did not raise this issue in your direct appeal, explain why:

The facts were not available.

 

 

Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
Yes [] No

(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition: Motion for relief from jurdoment

Name and location of the court where the motion or petition was filed: Wayne County Circuit Court, Frank

Murphy Hall of Justice, 1441 St. Antoine, Detroit, MI 48226
Docket or case number (if you know): 92-11 855-01--C

 

 

 

i

 
 

 

Case 2:13-cv-14540-DML-PJK ECF No. 48 filed 10/30/19 PagelD.2083 Page 10 of 50

 

 

 

 

Page 8
AO 241
(Rev. 10/07)
Date of the court's decision: Qgtoher 2, 2019
Result (attach a copy of the court's opinion or order, if available): Denderi
(3) Did you receive a hearing on your motion or petition? [] Yes [KX] No
(4) Did you appeal from the denial of your motion or petition? [| Yes No

(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? [] Yes [| No
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed:

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

The denial of a successive motion for relief from juderent may not be appealed Willians v
Birkett, 670 F 3d 729, 733 (6th Cir. 2012); MR 6.502(6)(1).

 

 

 

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you :

have used to exhaust your state remedies on Ground Two

 

 

 

 

GROUND THREE: PEITTIONER WAS DENIED HIS FOURTEENTH AMENDMENT RIGHT TO A FATR TRIAL WHERE POLICE

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

Mc. Collins' affidavit indicates that he was threatened and coerced by police and the prosecutor.
This claim is bolster by the polyerarph results and IWD/disk recording of the polyerarh eemination.

   

 

 

 
 

Case 2:13-cv-14540-DML-PJK ECF No. 48 filed 10/30/19 PagelD.2084 Page 11 of 50

AO 241
(Rev, 10/07)

Page 9

 

(b) If you did not exhaust your state remedies on Ground Three, explain why:

 

 

 

 

(c)

(d)

Direct Appeal of Ground Three:
(1) If you appealed from the judgment of conviction, did you raise this issue? [| Yes No

(2) If you did not raise this issue in your direct appeal, explain why:

 

The facts were not available.

 

Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
Yes [] No
(2) If your answer to Question (d)(1) is "Yes," state:
Type of motion or petition: Motion for relief fron judgment
Name and location of the court where the motion or petition was filed: Wayne County Cireuit Court, Frank
Murphy Hall of ustice, 1441 St. Antoine, Detroit, MI 48226
Docket or case number (if you know): 92-O01856-O1-RO
Date of the court's decision: Qetober 2, 2019

 

 

 

 

 

 

 

 

Result (attach a copy of the court's opinion or order, if available): Dertied
(3) Did you receive a hearing on your motion or petition? [| Yes  [R] No
(4) Did you appeal from the denial of your motion or petition? [-] Yes [KX] No

(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? C] Yes | No

(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed:

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

1S

 

 
 

 

Case 2:13-cv-14540-DML-PJK ECF No. 48 filed 10/30/19 PagelD.2085 Page 12 of 50

Page 10

AO 241
(Rev. 10/07)

 

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

The denial of a successive motion for relief from juderent mey not be appealed. Willians v
Birkett, 670 F 3d 729, 733 (6th Cir. 2012); MR 6.502(G)(1).

 

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Three:

 

 

 

GROUND FOUR: DEFENDANT WAS DENTED HIS FOURTEENTH AMENDMENT RIGHT TO A FAIR TRIAL WHERE THE

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
‘The prosecutor withheld the fact that he, Serpeant Kinney, and Sergeant Gale had coerced and
intimidated Curtis Collins into givire false testimony implicating Petitioner Hibbard in the
murder of Rodnell Penn.

 

 

 

 

 

(b) If you did not exhaust your state remedies on Ground Four, explain why:

 

 

 

 

 

(c) Direct Appeal of Ground Four:
(1) If you appealed from the judgment of conviction, did you raise this issue? [] Yes [x ] No

(2) If you did not raise this issue in your direct appeal, explain why:

The facts were not available.

(d) Post-Conviction Proceedings:

 

 

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

[x Yes [| No

(2) If your answer to Question (d)(1) is "Yes," state:

14

 
 

Case 2:13-cv-14540-DML-PJK ECF No. 48 filed 10/30/19 PagelD.2086 Page 13 of 50

AO 24]

(Rev. 10/07)

(e)

Type of motion or petition: Motion for relief from judement.

Page 11

Name and location of the court where the motion or petition was filed: Wayne County Circuit Court, Frank

 

Murthy Hall of Justice, 1441 St. Antoine, Detroit, MI 48226

 

Docket or case number (if you know): —99.971856-~O1-FC

 

Date of th ‘ ision:
ate of the court's decision October 2, 2019
Result (attach a copy of the court's opinion or order, if available): Denied

 

 

 

(3) Did you receive a hearing on your motion or petition?

(4) Did you appeal from the denial of your motion or petition?

(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed:

[] Yes No
[ ] Yes [X] No
[|] Yes [] No

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

 

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

The denial of a successive motion for relief fron judement may not be appealed. Willians v

Birkett, 670 F 34 729, 733 (6th Cir. 2012); MR 6. 502(G)(1).

 

 

Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Four:

 

 

 

 
 

 

Case 2:13-cv-14540-DML-PJK ECF No. 48 filed 10/30/19 PagelD.2087 Page 14 of 50
Page 12

GROUND FIVE: See attached page.

 

(a) Supporting FACTS (Do not argue or cite law. Just state the specific facts that support your claim):
Petitioner presents newly discovered evidence that has been presented to this Court within ae-year
of its discovery within the meaning of 28 U.S.C. § 2244(d)(1)(D) ard also establishes a colorable
Claim of actual inmocerce which equitably tolls the AFDPA statute of Limitations, overcomes any
procedural bars applicable to any issues presented, pemnits an evidentiary hearirg in this Court,
and supports a freestantire claim of actual innocerce. This evidence ircluces affidavits from Mr.

 

 

Collins, Mr. Hill, Raad and Smair Konja, and many others, which are all support by Collins’ polygraph.

 

(b) Direct Appeal of Ground FIVE:
(1) Ifyou appealed from the judgment of conviction, did you raise this issue? Yes No &

(2) Ifyou did not raise this issue in your direct appeal, explain why:

The facts were not available.

 

 

 

(c) Post-Conviction Proceedings:

(1) Did you raise this issue in a motion for relief from judgment pursuant to Subchapter 6.500 of the Michigan Court
Rules? YesX! No O

(2) If your answer to Question (d)(1) is “Yes,” state:

Date motion was filed: Motion for relief fran judgrent.

Name and location of the court where the motion was filed: Wayne County Circuit Court, Frank Murphy
Hall of Justice, 1441 St. Antoine, Detroit, MI 48226

Docket or case number: 92~001856-01-FC

 

 

 

Result (attach a copy of the court’s opinion and order, if available): Denied

 

Date of result:

 

(3) Did you receive a hearing on your motion? Yes O No
(4) Did you appeal from the denial of your motion? Yes 0 NoX

(5) If your answer to Question (d)(4) is “Yes,” did you raise this issue in the appeal? Yes Nod

2\
Case 2:13-cv-14540-DML-PJK ECF No. 48 filed 10/30/19 PagelD.2088 Page 15 of 50

PETITIONER TIMELY FILED HIS PETITION WITHIN THE ONE-YEAR STATUTE OF LIMITATIONS PERIOD AS DEFINED
BY 28 U S.C. S PMDAND) BD, ADDITIONALLY, HAS MADE A COLORABLE CLAIM OF ACTUAL INNOCENCE
WHICH =BQUITABLY TOLLS ‘THE ARDPA'S STATUIE OF LIMITATIONS, OVERCOMES ANY PROCEDURAL BARS
APPLICABLE TO ANY ISSUES PRESENTED, PERMITS AN EVIDENTIARY HEARING IN THIS COURT, AND SUPECRIS A
FREESTANDING CLAIM OF ACTUAL INNOCENCE.
Case 2:13-cv-14540-DML-PJK ECF No. 48 filed 10/30/19 PagelD.2089 Page 16 of 50
Page 13

If yes, answer the following:

Date you filed:

 

Name and location of court:

 

Docket or case number:

 

Result (attach a copy of the court’s opinion and order, if available) :

 

 

Date of result:

 

(d) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you have
used to exhaust your state remedies on GroundPive:

 

 

 

(e) If you did not exhaust your state remedies on Ground Five explain why:
The denial of a successive motion for relief fron judgrent may not be appealed. Willians v
Birkett, 670 F 3d 729, 733 (6th Cir 2012); MR 6 502(G)(1).

 

 

 

GROUND SIX: PELTTICNER'S CONVICTION THAT WAS BASED ON PERJURED TESTIMONY VICLATED HIS

 

FOURTEENTH AMENDMENT DUE PROCESS RICHIS.

 

(a) Supporting FACTS (Do not argue or cite law. Just state the specific facts that support your claim):

Based on the affidavits (absent Curtis Collins’) and doaments attached as exhibits in suport of
a colorable claim of actual inmocerce made in Arpument V, along with an examination of the facts
in support of that argument as well, it is apparent that Petitioner was denied a furdarentally

 

 

fair trial where Mr. Collins gave false testimony on the third day of trial implicating Petitioer

 

 

(b) Direct Appeal of Ground SIX:
(1) If you appealed from the judgment of conviction, did you raise this issue? Yes O No B

(2) Ifyou did not raise this issue in your direct appeal, explain why:

The facts were not available. Also, appellate counsel was ineffective.

 

 

 
 

 

Case 2:13-cv-14540-DML-PJK ECF No. 48 filed 10/30/19 PagelD.2090 Page 17 of 50
Page 14

(c) Post-Conviction Proceedings:

(1) Did you raise this issue in a motion for relief from judgment pursuant to Subchapter 6.500 of the Michigan Court |
Rules? Yes Noo |

(2) Ifyour answer to Question (d)(1) is “Yes,” state:

Date motion was filed: December 28, 2011

Name and location of the court where the motion was filed: Wayne Qounty Circuit Court, Frank Murpry
Hall of Justice, 1441 St. Antoine, Detroit, MI 48226

Docket or case number: 92-O0L856-O1-FC

 

 

 

Result (attach a copy of the court’s opinion and order, if available): Denied

 

Date of result; March 15, 2012

 

(3) Did you receive a hearing on your motion? Yes No x

(4) Did you appeal from the denial of your motion? YesX) Noo

(5) Ifyour answer to Question (d)(4) is “Yes,” did you raise this issue in the appeal? Yes & No O
If yes, answer the following:

Date you filed: a2

Name and location of court: Michigan Court of Appeals in Lansing Michigan.

Docket or case number: 311427

 

 

Result (attach a copy of the court’s opinion and order, if available) : Denied

 

Date of result; May 7, 2013

(d) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you have
used to exhaust your state remedies on Ground Six:

Petitioner filed an Application for Leave to Appeal to the Michigan Suprene Court which was
denied under docket number 147211 on Septarber 30, 2013.

 

 

(e) If you did not exhaust your state remedies on GroundSix |, explain why:

 

 

 

 
Case 2:13-cv-14540-DML-PJK ECF No. 48 filed 10/30/19 PagelD.2091. Page 18 of 50
Page 15

GROUND SEVEN: PETTTIONER WAS DENIFD HIS FOURTEENTH AMENDMENT DUE PROCESS RIGHT TO A FAIR TRIAL

 

(a) Supporting FACTS (Do not argue or cite law. Just state the specific facts that support your claim):

‘The prosecutor knowingly used perjured testimony when he asked Mc. Collins at trial “is the oly

 

are facire potential charges?” and then allowed Mr. Collins to vespordl ‘No!’ as several, itens of
evidence presented with this argument show that this was not true.

 

 

(b) Direct Appeal of GROUND SEVEN:
(1) If you appealed from the judgment of conviction, did you raise this issue? Yes O Now

 

(2) Ifyou did not raise this issue in your direct appeal, explain why:

The facts weve rot available. Also, appellate consel was _ ineffective.

 

(c) Post-Conviction Proceedings:
(1) Did you raise this issue in a motion for relief from judgment pursuant to Subchapter 6.500 of the Michigan Court
Rules? Yes] NoO
(2) If your answer to Question (d)(1) is “Yes,” state:
q. Decatber 28, 2011

Date motion was file

Name and location of the court where the motion was filed: Wayne County Circuit Court, Frank Murphy

Hall of Justice, 1441 St. Antoine, Detroit, MI 48226
92-001856-O1-FC

Docket or case number:

 

Result (attach a copy of the court’s opinion and order, if available): Denied

 

March 15, 2012

Date of result:
(3) Did you receive a hearing on your motion? Yes (1 No ki

(4) Did you appeal from the denial of your motion? YesH Noo

(5) If your answer to Question (d)(4) is “Yes,” did you raise this issue in the appeal? Yes*] Noo
 

Case 2:13-cv-14540-DML-PJK ECF No. 48 filed 10/30/19 PagelD.2092 Page 19 of 50

(d)

Page 16
If yes, answer the following:

Date you filed: 2012
Name and location of court: Michigan Court of Appeals in Lansing Michigan.

Docket or case number: 311427

 

Result (attach a copy of the court’s opinion and order, if available) : Denied

 

Date of result: May 7, 2013

Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you have
used to exhaust your state remedies on GROUND SEVEN

 

Petitioner filed an Application for Leave to Appeal to the Michigan Supreme Court which ws
denied under docket nutber 147211 on Septetber D, 2013.

(e) If you did not exhaust your state remedies onGROUND SEVEN explain why:

 

 

 

GROU

ND RIGHT; THE DUE PROCESS CLAUSE OF THE FOURTEENTH AMENDMENT WAS VIOLATED TO THE EXTEND THAT

THE STATE FAILED TO DISCLOSE AGREEMENTS FOR MR. COLLINS' FAVORABLE TESTIMNY.

(a) Supporting FACTS (Do not argue or cite law. Just state the specific facts that support your claim):

‘There were three separate crimes for which undisclosed agreanents were made with Mr. Collins for his
favorable testimony. There was the perjury charge, the parole violation, and the agreanent not to
charge Mc. Collins with the murder of Mr. Pem made by the Detroit Police.

 

 

 

(b)

Direct Appeal of GROUND EIGHT:

(1) If you appealed from the judgment of conviction, did you raise this issue? Yes O No 4

 

(2) If you did not raise this issue in your direct appeal, explain why:

The facts were not available. Also, appellate counsel was ineffective.

 

2b
Case 2:13-cv-14540-DML-PJK ECF No. 48 filed 10/30/19 PagelD.2093 Page 20 of 50
. page 17

(c) Post-Conviction Proceedings:
(1) Did you raise this issue in a motion for relief from judgment pursuant to Subchapter 6.500 of the Michigan Court
Rules? Yes & No O

(2) If your answer to Question (d)(1) is “Yes,” state:

Date motion was filed: Decarber 28, 2011
Name and location of the court where the motion was filed: Wayne County Circuit Qourt, Frank Murphy.

Hall of Justice, 1441 St. Antoine, Detroit, MI 48226

Docket or case number: 92-001856-O1-FC

Result (attach a copy of the court’s opinion and order, if available): Denied

 

Date of result: March 15, 2012
(3) Did you receive a hearing on your motion? Yes 0 No &
(4). Did you appeal from the denial of your motion? Yes§ Noo

(5) If your answer to Question (d)(4) is “Yes,” did you raise this issue in the appeal? Yes & Noo

If yes, answer the following:

Date you filed: 212
Name and location of court:Michigan Caurt of Appeals in Lansing Michigan.
311427

Docket or case number:

 

Result (attach a copy of the court’s opinion and order, if available) : Dertied

 

Date of result: May 7; 2013

Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you have
used to exhaust your state remedieson GROUND EIGHT:

Petitioner filled an Application for Leave to Appeal to the Michigan Supreme Court which was
denied under docket number 147211 on Septarber D, 2013.

(d)

 

 

(e) If you did not exhaust your state remedies on GROUND EIGHExplain why:

 

 

 
 

Case 2:13-cv-14540-DML-PJK ECF No. 48 filed 10/30/19 PagelD.2094. Page 21 of 50

Page 18

GROUND NINE: ‘Se attached page.

 

(a) Supporting FACTS (Do not argue or cite law. Just state the specific facts that support your claim):

 

Petitioner trial lawyer was ineffective for failing to investigate and call several witnesses,
question Mr. Collins about his pending parele violation and move for the suppression of his incourt

identification of Petitioner, object to the use of Petitioner's statement obtained in violation of

the fourth anerdrent, and do alll of the above which, when considered amilatively, deronstrates that
Petitioner was prejudiced by counsel's errors.

 

(b) Direct Appeal of GROUND NINE:

(c)

(1) If you appealed from the judgment of conviction, did you raise this issue? Yes O No v4

 

(2) If you did not raise this issue in your direct appeal, explain why:

The facts were not available. also, appellate cansel was _ ineffective.

 

Post-Conviction Proceedings:

(1) Did you raise this issue in a motion for relief from judgment pursuant to Subchapter 6.500 of the Michigan Court
Rules? YesM1 NoO

(2) If your answer to Question (d)(1) is “Yes,” state:

Date motion was filed: 2012 and February 2015

Name and location of the court where the motion was filed:

Hall of Justice, 1441 St. Antoine, Detroit, MI 48226

Wayne County Circuit Court, Frank Murphy

Docket or case number: 92-001856-01-FC

 

Result (attach a copy of the court’s opinion and order, if available): Denied

 

May 7, 2013 and March 30, 2015

Date of result:
(3) Did you receive a hearing on your motion? Yes O No %

(4) Did you appeal from the denial of your motion? Yes%] No O

(5) If your answer to Question (d)(4) is “Yes,” did you raise this issue in the appeal? Yes &% No DO

2a,
Case 2:13-cv-14540-DML-PJK ECF No. 48 filed 10/30/19 PagelD.2095 Page 22 of 50

PEITTTONER WAS DENIED HIS SIXTH AND POURTEENIH AMENDMENT RIGHT TO THE EFFECTIVE ASSISTANCE OF
COUNSEL WHERE HIS "TRIAL COUNSEL FAILED ') (A) INVESTIGATE AND CALL ROY RURFORD, STEVE KONJA, RAAD
RONJA, SAMIR KONJA, AND ALSO FAILED TO CALL "BARARA" TO TESTIFY ON THE THIRD DAY OF TRIAL, (B)
QUESTION CURTIS COLLINS ABOUT HIS PENDING PARCLE VIOLATION AND WAEIUER HE BELIEVED O8 EVEN ONLY
HOPED THAT HE WOULD SHOURE: IMMUNITY, A LIGHTER SENTENCE, OR ANY OTHER FAVORARLE TREAIMENT FROM
THE PROSEKUER, (C) MVE RR THE SUPPRESSION OF IR. COLLINS' IN-COURT IDENTIFICATION OF
PEITTIONER, (D) ORUECT TO THE ADMISSION OF PETITIONER'S STATEMENT OBTAINED IN VICLATICN OF THE
RORTH AENMENT, AND (E) DO ALL OF ‘THE ABOVE WHICH, WHEN CONSIDERED OMILATIVELY, DFMONSTRATES
THAT PETTTICNER WAS PREJUDICED BY COUNSEL'S ERRCRS.

24
 

Case 2:13-cv-14540-DML-PJK ECF No. 48 filed 10/30/19 PagelD.2096 Page 23 of 50
Page 19

If yes, answer the following:
Date you filed: 2012 and 2015
Name and location of court: Michigan Court of Appeals in Lansing Michigan.

Docket or case number: 311427 and 326995
Nenied

Result (attach a copy of the court’s opinion and order, if available) :

 

Date of result; Mey 7, 2013 and June 2, 2015

(d) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you have
used to exhaust your state remedieson GROUND NINE:

Petitioner filed an Application for Leave to Appeal to the Michigan Supreme Court which was denied
under docket nutber 147211 en Septerber 30, 2013 and on July 26, 2016 in docket minber 151806.

 

 

(e) If you did not exhaust your state remedies onGround Nine » explain why:

 

 

' r
GROUND TEN: PETITIONER'S CONVICTION SHOULD BE REVERSED BECAUSE THE EVIDENCE PRESENTED AT TRIAL

RATLED TO PROVE HIS GUILT BEYOND A REASONABLE DOURT.

(a) Supporting FACTS (Do not argue or cite law. Just state the specific facts that support your claim):

Petitioner was charged with first degree murder and the prosecutor failed to present sufficient
evidence to satisfy alll of the elements of that charge.

 

 

 

 

(b) Direct Appealof GROUND TEN:
(1) If you appealed from the judgment of conviction, did you raise this issue? Yes™1 No O

 

(2) If you did not raise this issue in your direct appeal, explain why:

 

 
 

Case 2:13-cv-14540-DML-PJK ECF No. 48 filed 10/30/19 PagelD.2097 Page 24 of 50
Page 20

(c) Post-Conviction Proceedings:

(1) Did you raise this issue in a motion for relief from judgment pursuant to Subchapter 6.500 of the Michigan Court
Rules? Yes O NoO

(2) If your answer to Question (d)(1) is “Yes,” state:

Date motion was filed:

 

 

Name and location of the court where the motion was filed:

 

Docket or case number:

 

 

Result (attach a copy of the court’s opinion and order, if available):

 

Date of result:

 

(3) Did you receive a hearing on your motion? Yes O NoO

(4) Did you appeal from the denial of your motion? Yes O No O

(5) If your answer to Question (d)(4) is “Yes,” did you raise this issue in the appeal? Yes O NoO
If yes, answer the following:

Date you filed:

 

Name and location of court:

 

 

Docket or case number:

 

Result (attach a copy of the court’s opinion and order, if available) :

 

 

Date of result:

(d) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you have
used to exhaust your state remedieson GROUND TEN:

 

 

 

 

(e) If you did not exhaust your state remedies onGrnund Ten explain why:

 

 

 

3i

 
 

 

Case 2:13-cv-14540-DML-PJK ECF No. 48 filed 10/30/19 PagelD.2098 Page 25 of 50
Page 21

_ GROUND ELEVEN: THE. INCONSISTENT VERDICT OF THE TRIAL COURT VICLATED PEITTIONER'S

CONSTTIUTICNAL RIGHIS.

(a) Supporting FACTS (Do not argue or cite law. Just state the specific facts that support your claim):

 

Petitioner was convicted of a mumder that wes commited with a oun but was acquitted of possessing __

 

2g.

 

 

 

 

(b) Direct Appealof GROUND ELEVEN:
(1) If you appealed from the judgment of conviction, did you raise this issue? Yes No O

 

(2) If you did not raise this issue in your direct appeal, explain why:

 

 

(c) Post-Conviction Proceedings:

(1) Did you raise this issue in a motion for relief from judgment pursuant to Subchapter 6.500 of the Michigan Court
Rules? YesO NoO

(2) If your answer to Question (d)(1) is “Yes,” state:

 

Date motion was filed:

 

Name and location of the court where the motion was filed:

 

 

Docket or case number:

 

Result (attach a copy of the court’s opinion and order, if available):

 

 

Date of result:
(3) Did you receive a hearing on your motion? Yes NoO

(4) Did you appeal from the denial of your motion? Yes 0 NoO

(5) If your answer to Question (d)(4) is “Yes,” did you raise this issue in the appeal? Yes NoO

32
 

EEE EE ELDIEENSTT—
Case 2:13-cv-14540-DML-PJK ECF No. 48 filed 10/30/19 PagelD.2099 Page 26 of 50

Page 22
If yes, answer the following:

Date you filed:

 

Name and location of court:

 

Docket or case number:

Result (attach a copy of the court’s opinion and order, if available) :

 

 

Date of result:

 

(d) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you have
used to exhaust your state remedieson GROUND ELEVEN:

 

 

 

(e) If you did not exhaust your state remedies on Ground Fleverexplain why:

 

 

 

GROUND TWELVE: PETITIONER WAS DENIED HIS SIXTH AND FOURTEENTH AMENDMENT RIGHT TO ‘THE EFFECTIVE

ASSISTANCE OF APPELLATE COUNSEL WHERE HIS APPELLATE COUNSEL FAILED TO RAISE ARGMENIS VI, VIT, VUILAND Ix.

(a) Supporting FACTS (Do not argue or cite law. Just state the specific facts that support your claim):
Petitioner's appellate counsel provided ineffective assistance on appeal where he failed to raise

Arguments VI, VIL, VIII ard IX.

 

 

 

 

(b) Direct Appealof GROUND TWELVE:

(1) If you appealed from the judgment of conviction, did you raise this issue? Yes 0 No a

 

(2) If you did not raise this issue in your direct appeal, explain why:
To raise a ‘claim of ineffective assistarce of appellate counsel on direct appeal is ...
manifestly impossible’. Henderson v Palmer, 750 F 3d 554, 561 (6th Cir. 2013).
Case 2:13-cv-14540-DML-PJK ECF No. 48 filed 10/30/19 PagelD.2100 Page 27 gf50

(c) Post-Conviction Proceedings:

(1) Did you raise this issue in a motion for relief from judgment pursuant to Subchapter 6.500 of the Michigan Court
Rules? Yes 2 No

(2) If your answer to Question (d)(1) is “Yes,” state:
Date motion was filed: 2012 and February 2015
Name and location of the court where the motion was filed: Wayne County Cireuit Court, Frank Murthy

Hall of Justice, 1441 St. Antaine, Detroit, MI 48226
Docket or case number; 92~O01856-O1-FC

Result (attach a copy of the court’s opinion and order, if available): Denied

 

 

Date of result; May 7, 2013 ard March 30, 2015

(3) Did you receive a hearing on your motion? Yes 0 No 8
(4). Did you appeal from the denial of your motion? Yes Nod

(5) If your answer to Question (d)(4) is “Yes,” did you raise this issue in the appeal? Yes R No O

If yes, answer the following:
Date you filed: 2012 and 2015
Name and location of court; Michigan Court of Appeals in Lansing Michigan.

Docket or case number: 311427 and 326995
Denied

Result (attach a copy of the court’s opinion and order, if available) :

 

Date of result; May 7, 2013 and june 2, 215

(d) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you have
used to exhaust your state remedieson GROUND TWELVE:

Petitioner filed an Application for Leave to Appeal to the Michigan Supreme Court which was denied
under docket runber 147211 on Septerber 30, 2013 and on July %, 2016 in docket mnber 151806.

 

 

(e) If you did not exhaust your state remedies orGround Twelveexplain why:

 

 

 
Case 2:13-cv-14540-DML-PJK ECF No. 48 filed 10/30/19 PagelD.2101 Page 28 of 50

AO 241
(Rev. 10/07)

13.

14.

15.

Page 24

 

 

Please answer these additional questions about the petition you are filing:

(a) Have all grounds for relief that you have raised in this petition been presented to the highest state court
having jurisdiction? [X] Yes [J No
If your answer is "No," state which grounds have not been so presented and give your reason(s) for not

presenting them:

 

 

 

 

(b) Is there any ground in this petition that has not been presented in some state or federal court? If so, which

ground or grounds have not been presented, and state your reasons for not presenting them:

No

 

 

 

Have you previously filed any type of petition, application, or motion in a federal court regarding the conviction
that you challenge in this petition? K] Yes [ ] No
If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, the issues
raised, the date of the court's decision, and the result for each petition, application, or motion filed. Attach a copy
of any court opinion or order, if available.
Petitioner has previously filed a petition for writ if habeas corpus with this Court under
docket nutber 13-1440 and this petition was held in abeyance on March 16, 2018. The issues
that were previously are now Argument V through XIT.

 

 

 

 

 

Do you have any petition or appeal now pending (filed and not decided yet) in any court, either state or federal, for
the judgment you are challenging? [] Yes No
If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, and the issues

raised.

 

 

 

BY
Case 2:13-cv-14540-DML-PJK ECF No. 48 filed 10/30/19 PagelD.2102 Page 29 of 50

AO 241 Page 25
(Rev. 06/13)

16. Give the name and address, if you know, of each attorney who represented you in the following stages of the

judgment you are challenging:

(a) At preliminary hearing: Ranald Giles Ce 2el07 5

 

 

(b) At arraignment and plea:

 

 

(c) At trial: Ronald Giles (P 38107)

 

 

(d) At sentencing: — Ronald Giles (P 38107)

 

 

(e) On appeal: Frederick M. Finn (P 32268) and Gerald Surowski (P 21172).

 

 

(f) In any post-conviction proceeding:

 

 

(g) On appeal from any ruling against you in a post-conviction proceeding:

 

 

 

17. Do you have any future sentence to serve after you complete the sentence for the judgment that you are
challenging? O Yes @ No

(a) If so, give name and location of court that imposed the other sentence you will serve in the future:

 

 

(b) Give the date the other sentence was imposed:

 

(c) Give the length of the other sentence:

 

(d) Have you filed, or do you plan to file, any petition that challenges the judgment or sentence to be served in the
future? O Yes O No
18. TIMELINESS OF PETITION: If your judgment of conviction became final over one year ago, you must explain

why the one-year statute of limitations as contained in 28 U.S.C. § 2244(d) does not bar your petition.*

 

In Argument V Petitioner asserts that he has filed within one-year of the factual peedicate of
several of the claims presented. 28 U.S.C. § 2244(d)(1)(D). If this Court were to reject this
position, Petitioner has alternatively argued that all claims may be heard as he has made a
showing of actual innocence in Argument V.

 

 

 

 
 

 

Case 2:13-cv-14540-DML-PJK ECF No. 48 filed 10/30/19 PagelD.2103 Page 30 of 50

AO 24]

(Rev. 06/13)

Page 26

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA") as contained in 28 U.S.C. § 2244(d) provides in

part that:

(1)

A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person in
custody pursuant to the judgment of a State court. The limitation period shall run from the latest of -

(A) the date on which the judgment became final by the conclusion of direct review or the expiration
of the time for seeking such review;

(B) the date on which the impediment to filing an application created by State action in violation of
the Constitution or laws of the United States is removed, if the applicant was prevented from
filing by such state action;

(C) the date on which the constitutional right asserted was initially recognized by the Supreme Court,
if the right has been newly recognized by the Supreme Court and made retroactively applicable to
cases on collateral review; or

(D) the date on which the factual predicate of the claim or claims presented could have been
discovered through the exercise of due diligence.

37

 
 

 

Case 2:13-cv-14540-DML-PJK ECF No. 48 filed 10/30/19 PagelD.2104 Page 31 of 50

AO 241 Page 27
(Rev. 06/13)

(2) The time during which a properly filed application for State post-conviction or other collateral review with
respect to the pertinent judgment or claim is pending shal] not be counted toward any period of limitation
under this subsection.

Therefore, petitioner asks that the Court grant the following relief: G pant hos 2 oti HEAR Q. ane ret tof
habeas corpus Anid Geant an 2Videah ALY henat Ny And ts £2 pand

Ud & ON

 

  
    

 
 
 

      

ON ARE;

  
 

ONAL Vue ea $ Cerp
or any y other relief to oTinich pat petitioner may be Oat titled.

 

Signature of Attorney (if any)

1 declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct and that this Petition for

Writ of Habeas Corpus was placed in the prison mailing system on lo-2R~ 206 (ca (month, date, year).

Executed (signed) on 16 -oh - 2ei4 (date).

Cod Aubbard, 20872 -

Signature of Petitioner

If the person signing is not petitioner, state relationship to petitioner and explain why petitioner is not signing this petition.

 

 

 

 

Se
 

’ Case 2:13-cv-14540-DML-PJK ECF No. 48 filed 10/30/19 PagelD.2105 Page 32 of 50
STATE OF MICHIGAN
CIRCUIT COURT FOR THE COUNTY OF WAYNE
CRIMINAL DIVISION

PEOPLE OF THE STATE OF MICHIGAN

Plaintiff,
vs. Case No. 92-001856-01-FC
Hon. Lawrence S. Talon .
_ ATRUECOPY "SF
CARL HUBBARD, * GATHY M. GARRETT =.
Defendant. CLERK | :

     

/

AYNE on da

snes . Fake Beye oe selling

ORDER AND OPINION DENYING DEFENDANT'S
SUCCESSIVE (3®°) MOTION FOR RELIEF FROM JUDGMENT

At a session of said Court held in the Frank
Murphy Hall of Justice on OCTOBER 2, 2019
PRESENT: HON._LAWRENCE S. TALON
Circuit Court Judge

 

PROCEDURAL POSTURE

On September 2, 1992, following a bench trial before Judge Richard P. Hathaway,
Defendant was found guilty of Homicide - Murder First Degree — Premeditated MCL
750.316-A; the Defendant was found not guilty of Weapons Felony Firearm and the
Court dismissed the Habitual Fourth Offense Notice.

On September 23, 1992 Judge Richard P. Hathaway sentenced Defendant to a
term of life imprisonment for the Homicide-Murder First Degree-Premeditated

conviction.

Page 1 of 16

34
 

[ Case 2:13-cv-14540-DML-PJK ECF No. 48 filed 10/30/19 PagelD.2106 Page 33 of 50

On December 19, 1995 the Michigan Court of Appeals unpublished per curiam
Opinion [Docket No. 159160] Affirmed Defendant’s conviction and life sentence for
Homicide-Murder First Degree-Premeditated.

On October 28, 1996 Michigan Supreme Court Order [Docket No. 105540] Denied
Defendant’s Application for Leave to Appeal.

On March 18, 2009 Judge James R. Chylinski Denied Defendant’s Motion to
Expand the Record or for an Evidentiary Hearing.

On March 15, 2012 Judge Michael M. Hathaway Denied Defendant's Motion for
Relief from Judgment.

On May 31, 2012 Judge Michael M. Hathaway Denied Defendant’s Motion for
Reconsideration.

On May 7, 2013 the Michigan Court of Appeals [Docket No. 311427] Denied
Defendant’s Delayed Application for Leave to Appeal the March 15, 2012 Order
Denying Defendant’s Motion for Relief from Judgment and Motion to Remand.

On September 30, 2013 the Michigan Supreme Court Order [Docket No. 147211]
Denied Defendant’s Application for Leave to Appeal the Michigan Court of Appeals
Order; Defendant failed to meet the burden of establishing entitlement to relief under
MCR 6.508(D).

On March 30, 2015 Judge Michael M. Hathaway Denied Defendant's successive
Motion for Relief from Judgment.

On June 2, 2015 Michigan Court of Appeals Order [Docket No. 326995] Motion to

Remand is Denied; Defendant’s Delayed application for Leave is Dismissed; no appeal
2 J

4
[ Case 2:13-cv-14540-DML-PJK ECF No. 48 filed 10/30/19 PagelD.2107 Page 34 of 50
may be taken from the denial or rejection of a successive motion for Relief from
Judgment MCR 6.502(G)(1).

On July 26, 2016 Michigan Supreme Court Order {Docket No. 151806] Denied
Defendant’s Leave to Appeal the June 2, 2015 Michigan Court of Appeals Order.

On May 17, 2018 Defendant filed pro se the instant Motion for Relief from
Judgment (3"4 Successive).

On June 21, 2018 Defendant filed a supplement to the Motion for Relief from
Judgment with a DVD recording in which Defendant contends he obtained a
videotaped copy of the polygraph examination of Curtis Collins that reveals his
demeanor in answering questions prior to and during the polygraph examination.

Defendant now claims and contends in his third (3rd) successive MRJ that he is
entitled to a new trial based on new evidence that was not discovered before his earlier
motions which shows that his conviction was obtained through perjured testimony and
in Defendant’s Supplement to the Motion for Relief from Judgment! requests the Court
to allow him to supplement Exhibit B? of the Motion for Relief from Judgment to
include a recorded polygraph examination of Curtis Collins? which reveals his
demeanor in answering questions prior to and during the polygraph examination.
Defendant argues that this will better assist the Court in determining whether or not to

grant his motion for an evidentiary hearing pursuant to MCR 6.508(C).*

 

' DVD/disk included with Defendant’s Motion to Supplement Motion for Relief from Judgment
? Motion for Relief from Judgment Exhibit B Copy of a Polygraph Report dated February 1, 2018
_ 3 Prosecution’s key witness (COA Opinion December 19, 2015 Dkt No. 159160)
* March 18, 2009 Order Denying Defendant’s Motion to Expand the Record Pursuant to MCR 6.507(A) or for an
Evidentiary Hearing Pursuant to MCR 6.508(D)

3
“ Case 2:13-cv-14540-DML-PJK ECF No. 48 filed 10/30/19 PagelD.2108 Page 35 of 50

Following review and inspection of the DVD/disk submitted by Defendant, the
DVD/disk was found to be unreadable to play any audio or content and appears
defective.

On October 17, 2018 the Court held Defendant’s Motion for Relief from
Judgment and Supplemental Motion for Relief from Judgment were held in abeyance
for thirty (30) days to allow the Defendant to present to the Court a working DVD/disk
and to file a proper proof of service.5

On or about November 14, 2018 Defendant presented to the Court a working
DVD/Disk representing a recorded polygraph exam of Curtis Collins.

January 22, 2019 Defendant by and through his attorney filed a Stipulated
Adjournment of Defendant's 6.500 Motion for (60) days to allow counsel for defendant
to supplement Defendant’s existing successive 6.500 motion and to have the
prosecutor’s conviction and integrity unit review the underlying conviction.

On April 3, 2019, the Court entered an Order Granting Defendant’s Counsel
Motion to Withdraw and Order for the Prosecutor to Respond to Defendant's

Successive Motion for Relief from Judgment.

FACTUAL SUMMARY
Defendant was tried for the homicide of Rodnell Penn. Defendant stipulated
that he had been charged with a prior murder and that the case had been dismissed

after Rodnell Penn and other witnesses failed to come to court on the date of the trial.

 

> MCR 6.503(B)

42
“ Case 2:13-cv-14540-DML-PJK ECF No. 48 filed 10/30/19 PagelD.2109 Page 36 of 50

Penn had testified against defendant at the preliminary examination. Defendant also
agreed that he has a three to four inch scar on the left and backside of his head.°

The victim’s brother, Leon Penn, testified that the night before the murder he
saw his brother Rodnell with the defendant. He heard Defendant tell Rodnell that he
would see Rodnell the next day. Penn knew that his brother was selling drugs for
Defendant for approximately two years and had personally seen Defendant picking up
money from the victim and dropping of drugs.

The first witness called at trial was twenty-year-old Curtis Collins. Contrary to
his police statement given under the alias of Tony Smith, and his preliminary
examination testimony, Collins, testified that he was not at the party store or in the area
at the time of the crime. He claimed unfamiliarity with the area of Gray and Mack. He
also claimed to know Defendant as Ghost. Collins was impeached with his preliminary
examination testimony. He admitted that at the preliminary examination he had
testified that he was in the party store on that date and time, that he saw Defendant and
the deceased in the store. He stated that he left before Defendant, that he heard
gunshots, turned around and saw Defendant running and when Collins ran back across
Mack, he saw the deceased lying in a driveway. Collins knew it was the Defendant
because he could see the scar on Defendant’s head and he had gotten a good look at
him. He also testified that he saw no one else in the area. Collins was very particular
about what he did and did not say at the exam about the events at the store, while at the

same time claiming that it was all a lie because he had not been at the scene at all.

 

° Trial Transcript, Vol. 9/2/1992, Page 96

~
 

“ Case 2:13-cv-14540-DML-PJK ECF No. 48 filed 10/30/19 PagelD.2110 Page 37 of 50

Collins also admitted giving a statement to the police just days after the crime
further admitting that he had given a false name to the police when he gave them a
statement because he was on escape status and did not want the police to know. Collins

admitted at trial that in his police statement he said he was inside the party store, saw

the defendant with the victim, that he left the store first, after he heard a gunshot, he

looked back and saw a body lying in front of a house, and he saw the defendant run
across a vacant lot towards Springfield.” When asked why he told the police that he was
present, Collins claimed that he was on a tether and the police told him “they were
going to do this and this to me because I was on escape on a tether.”® Collins did not
explain how the officers could have known he was on tether considering he had given a
false name. Collins was already in custody when he gave his testimony at the
preliminary examination. On cross examination Collins added that the police offered
him $10,000 to send him to Texas and give him a new identity. He felt that something
could happen to him because he was lying on someone so he wanted to clear it up to
stop being afraid. This was part of Defendant’s explanation for recanting his
preliminary examination testimony.

The trial judge asked him if he had ever had a problem with Defendant before
the crime. Collins stated that they had started disliking each other, but there was
nothing specific between them. The judge asked why “out of all the people in the
world”, did he tell the police that you saw Carl Hubbard after you heard the shot; that

you saw Mr. Hubbard standing over the deceased and that you saw Mr. Hubbard

 

7 Trial Transcript, Vol. 8/31/1992, Pages 35-38
® Trial Transcript, Vol 8/31/1992, Page 39

U4
 

_* Case 2:13-cv-14540-DML-PJK ECF No. 48 filed 10/30/19 PagelD.2111 Page 38 of 50

running away from the deceased?? Why did you pick out Mr. Hubbard? Collins’ reply
was long, unclear and did not tell the judge why he chose to say that it was Hubbard.

During his testimony, Collins admitted that he was worried about his life and
that of his mother and children. He also stated that he had not been threatened and it
was not why he was recanting. “Homicide” had made him lie. “Homicide” was telling
him little stuff, and he was really upset about his best friend who had been killed and
“the first thing that was coming through my mind I was just saying it, you know. It
wasn’t meant to be said, you know”?

On the third day of trial the People called Collins back to the stand. He testified
that he wanted to tell the truth. He admitted that he had lied to the Court on the first
day of trial.!! He was present on the scene on January 17, 1992 at approximately 9:30
p-m. He had lied because he heard rumors about what was going to happen to his
family. He believed the rumors and that is why he “told the judge a story.””

Collins affirmed that he had been at the party store on January 17" and did see
Defendant with a person he would later find out was the victim. He had heard
gunshots after he left the store and he had turned around and looked back across Mack
in the direction of the victim. He seen the deceased lying in the driveway and he had
seen the Defendant running through the field. He recognized the Defendant from the

scar on his head.®

 

° Trial Transcript, Vol 8/31/1992, Page 58
© Trial Transcript, Vol 8/31/1992, Page 42
"! Trial Transcript, Vol 9/2/1992, Page 37
Trial Transcript, Vol 9/2/1992, Page 40
® Trial Transcript, Vol 9/2/1992, Page 66

Us
 

 

_* Case 2:13-cv-14540-DML-PJK ECF No. 48 filed 10/30/19 PagelD.2112 Page 39 of 50

Defendant presented four witnesses in his defense. Raymond Williams and
Rodney Fulton both testified that they were with Curtis Collins at the time of the
murder. Defendant also presented the testimony of Thomas and Vanessa Spells. On
the evening of the 17" Thomas Spells and Defendant left the house at about 9 or 10 p.m.
to go to Defendant’s mother’s house to pick up their son. Vanessa Spells testified that
on the 17* she came home from work around 8:15 or 8:20 p.m. Her husband and
Defendant were at the house at the time she arrived and they left at 10 p.m.

The trial judge found that Collins seemed quite nervous when he testified. The
judge then reiterated all of the testimony that he heard and found Defendant guilty of
first-degree murder.

On appeal, Defendant moved the Court of Appeals for a remand to explore the
reasons for Curtis Collins’ trial recantation. The People argued that the reasons for
recantation were of record. The Court denied the motion.

In March of 1994, defendant filed a supplemental brief on appeal including a
claim that Curtis Collins lied to the police initially. However, at trial Collins admitted
that he had given that first statement using the alias Tony Smith.

The Court of Appeals affirmed Defendant's conviction in 1995 and Defendant
continued to raise questions about Curtis Collins in the Michigan Supreme Court.

Defendant filed several motions in the trial court. He filed a motion for an

evidentiary hearing in 2009” and his first motion for relief from judgment in 2011.

 

‘ Trial Transcript, Vol 9/2/1992, Page 148
'S Trial Transcript, Vol 9/2/1992, Pages 176, 185
'6 People’s response filed August 18, 1993

Yle

 
” Case 2:13-cv-14540-DML-PJK ECF No. 48 filed 10/30/19 PagelD.2113 Page 40 of 50
Attached to this motion were affidavits from prisoners Askis Hill, Ray Burford,
Emmanuel Randall, and Elton Carter. This motion was denied in 2012.18

Defendant filed his second motion for relief in 2015. To this motion he attached
affidavits from the party store owners who claim to remember that on January 17%, 20
years ago Collins had not been allowed in the store that night. The motion was denied
in 2015.

Defendant's third motion for relief is based on his claim that Curtis Collins is
again recanting his police statement, preliminary examination testimony, and the trial
testimony taken on September 2, 1992. He also provides a report stating Collins passed
a polygraph examination on three questions and a video of the polygraph test and the
interview.

This court ordered the People to answer Defendant’s current motion. The People
reached out to Curtis Collins. He agreed to come to the Prosecutor’s office on Friday,
May 17%, but did not keep his appointment and would not return the call. During a
visit to his home on May 20, 2019 he told Detective Richard Pomorski that his attorney,
Jon Posner, told him not to talk to the prosecutors. Jon Posner, however, died in 2017
leaving the People without a way to interview the witness.

Defendant fired his most recent attorney and insisted that the prosecutor’s

conviction and integrity unit not to investigate the case.

 

‘7 On March 18, 2009 Judge James R. Chylinski Denied Defendant’s Motion to Expand the Record or for an
Evidentiary Hearing.

'8 On March 15, 2012 Judge Michael M. Hathaway Denied Defendant’s Motion for Relief from Judgment.
9 On March 30, 2015 Judge Michael M. Hathaway Denied Defendant’s successive Motion for Relief from
Judgment.

9
 

2 Case 2:13-cv-14540-DML-PJK ECF No. 48 filed 10/30/19 PagelD.2114 Page 41 of 50

STANDARD OF REVIEW

The standard of review is de novo for all issues of law on appeal. People v. Laws,
218 Mich App 447; 554 NW2d 586 (1996). Factual findings are reviewed to see if they are
clearly erroneous. MCR 2.613(C); People v. Tracey, 221 Mich App 321; 561 NW2d 133
(1997). Clear error exists when the reviewing court is left with the definite and firm
conviction that a mistake has been made. People v. Lombardo, 216 Mich App 500; 549
NW2d 596 (1996).

In order to advance an allegation in a motion for relief from judgment that could
have been made in a prior appeal or motion, a defendant must demonstrate “good
cause” for failure to raise the grounds on appeal and actual prejudice resulting from the
alleged irregularities that support the claim of relief, pursuant to MCR 6.508(D)(3)(b).
The cause and prejudice standards are based on precedent from the United States
Supreme Court. Wainwright v Sykes, 433 US 72; 97 S Ct 2497; 53 L Ed 2d 594 (1977).

A court may not grant relief, if the defendant alleges grounds for relief, other
than jurisdictional defects, which could have been raised on appeal from the conviction
of the sentence or in a prior motion for relief from judgment; unless defendant
demonstrates good cause for the failure to previously raise the grounds and actual
prejudice from the alleged irregularities that support the claim. MCR 6.508(D)(3);
People v Brown, 196 Mich App 153; 492 NW2d 770 (1992), People v Watroba, 193 Mich App

124; 483 NW2d 441 (1992).

10

Ue
 

- Case 2:13-cv-14540-DML-PJK ECF No. 48 filed 10/30/19 PagelD.2115 Page 42 of 50

ANALYSIS

To file a successive motion for relief from judgment defendant must show a
retroactive change in the law or new evidence that was not discovered before the prior
motion. In the case at bar Defendant presents a recanting witness who had already
recanted at trial and his polygraph results regarding questions were not relevant.
Defendant’s evidence does not meet the test for filing a successive motion.

Even if a defendant could meet the test barring a successive motion for relief, the
proposed evidence would have to meet the Cress test for newly discovered evidence.
People v. Cress, 468 Mich 578, 692 (2003). Collins recanted at trial and his current
recantation is not new, and is considered cumulative, as the evidence would not make a
different result probable on retrial, and was actually discovered before his prior to
Defendant’s first motion for relief. As such, Defendant cannot meet the Cress test for
newly discovered evidence. Id.

Defendant moves for relief from judgment raising four issues. He maintains that
he may file a successive motion because he has new evidence that was not discoverable
before his other motions for relief. The witness now providing an affidavit had already
recanted at trial, thus his recanting affidavit is not actually new. This fact bars his
successive motion.

Defendant claims that the affidavit amounts to new evidence because Collins is
claiming at trial he disavowed his prior recanting testimony because of pressure by the
police and prosecutor. However, the only relevancy of the affidavit is a reiteration of

the claim that Collins was not near the area of Gray and Mack the night of the murder.

11

ug
 

* Case 2:13-cv-14540-DML-PJK ECF No. 48 filed 10/30/19 PagelD.2116 Page 43 of 50
This is the exact claim he made in his recanting testimony at trial. Even the reasons for
the disavowal are not new, as Collins has already claimed that pressure from the police
caused him to lie. Cress, Id.

Moreover, Defendant provides a report and videotape of Collins’ polygraph
examination and interview. However, none of the questions that were used in the test
are new evidence. Indeed, the polygraph questions are things both sides agreed to in
1992. Collins never testified that he was with Hubbard when Hubbard shot Penn or that
he saw the shooting or that Hubbard shot anyone else. The questions all presupposed
that Collins had testified to seeing the shooting. Because the questions do not prove
anything that was not known in this case, the polygraph test results cannot meet the test
for new evidence not discovered before the previous motions. MCR 6.502(G).
Therefore, the polygraph results also do not help Defendant meet the bar against
successive motions.

In the affidavit, Collins states that he told Raymond Williams in 2014 that he was
again willing to claim that he had not been present on Gray and Mack. Williams was
the person Collins claimed had told him to say he was on Corbet Street on the night of
the crime and Williams himself testified at trial that Collins was with him on Corbet. In
paragraph six Collins states, “I contacted Raymond Williams in 2014 informing him that
Thad lied on Carl Hubbard...and that I would do an affidavit...”

Raymond Williams, then, was helping defendant gather affidavits in 2014, and
Williams had this information in 2014. As such, Collins’ desire to sign an affidavit was

known to Defendant in 2014 before his 2015 motion for relief. MCR 6.502(A) requires
12
Case 2:13-cv-14540-DML-PJK ECF No. 48 filed 10/30/19 PagelD.2117 Page 44 of 50

 

 

that every motion for relief from judgment must include all of the grounds for relief
which are available to the defendant. Collins’ newest desire to recant is not new
evidence. Defendant had the information in 2014 and was required to raise the claim in
his 2015 motion.

Defendant also contends that the cab company subpoena is new evidence but he
does not include the results of the subpoena. Knowing that the People attempted to
gather information before trial is not new evidence. Absent the results of the subpoena
and a Brady violation regarding those results, the subpoena is not evidence of anything.
Brady v. Maryland, 373 US 83 (1963).

Defendant attached other evidence for the court’s consideration, but all of the
other exhibits have been previously presented in other motions for relief and cannot be
considered newly discovered so as to meet the successive motion bar.

Therefore, Defendant’s motion should be barred because it is a successive motion
which does not present new evidence not discovered before his previous successive
motion.

Even if Defendant could get past the successive motion bar, the affidavit from
Collins and the polygraph test result would not merit Defendant a new trial. People v.
Cress, 468 Mich 578, 692 (2003), held that evidence is newly discovered if: (1) the
evidence, not just its materiality, is newly discovered; (2) is such that its admission
would render a different result probable upon a retrial of the case; and (4) the defendant
could not, with reasonable diligence, have discovered and produced the evidence at

trial.

13

SI
 

_* Case 2:13-cv-14540-DML-PJK ECF No. 48 filed 10/30/19 PagelD.2118 Page 45 of 50

As argued above, the evidence is not newly discovered. The witness testified on
the first day of trial that he was not on Gray and Mack. Two days later he admitted that
he was present on Gray and Mack and that his new testimony was a lie. Moreover,
because Collins had told Williams the information in 2014 and Williams was helping
Defendant gather the information in 2014 which was part of Defendant's 2015 motion,
Defendant had the information about Collins in time for the 2015 motion for relief. The
polygraph results add nothing because the questions upon which it was based are all
new things both parties agree on during trial. Collins’ latest claims are not new.

Even if it was new, the evidence would be cumulative because this exact witness
testified to this same claim at trial and the polygraph results would not be admissible.
Defendant cannot meet the second prong of the Cress test.

The evidence would not render a different result probable on retrial. Under

- Michigan law, affidavits recanting prior sworn testimony are suspect. People v. Dailey, 6

Mich App 99, 102 (1967). Recantation alone does not require the court to order a new
trial if the court determines that the recanted testimony is untrustworthy. People v. Van
den Dreissche, 233 Mich 38, 46 (1925).

The circumstantial evidence against Defendant was surprisingly strong and
Collins’ recanting at a retrial would not make a difference. Defendant’s presentation of
other new evidence provided by other prisoners who have heard Collins regret his
testimony against Defendant or who now remember that they were at the party store

that night and Collins was not in there would also not likely change the result.

14

SZ
“Case 2:13-cv-14540-DML-PJK ECF No. 48 filed 10/30/19 PagelD.2119 Page 46 of 50

The last thing Defendant has to show is that he could not have, with reasonable
diligence, discovered and produced the evidence at trial. This factor points out that not
only could Defendant have presented this evidence at trial, this evidence was actually
was presented at trial. Collins testified at trial that he was not on Gray and Mack that
night. This is exactly what he would testify to at a new trial. As such, Defendant
cannot show any of the Cress factors and his motion would be denied, even if he could
get past the successive motion bar.

Defendant attempts to use Collins’ affidavit to prove that the Court should grant
him a new trial. He avers that the People used perjured testimony. However, when
Collins recanted on the first day of trial, the prosecutor immediately impeached him
with his preliminary examination testimony.

Neither the police nor the prosecutor intimidated the witness after his initial
recanting. The police and prosecutor have not intimidated the witness because the
witness was forced to face perjury charges or testify against a man accused of murder.
There was no intimidation, only a tough choice that Collins had brought about by his
own actions.

The prosecutor did not withhold evidence. Neither the police nor the prosecutor
had a reason to threaten Collins. As the facts have shown, there was no Brady
violation.”°

Even if these claims could be sustained now, Defendant would still have to show

good cause for failing to raise the issues previously and prejudice in order to prevail.

 

20 Brady v Maryland, 373 US 83, 87 (1963).
15

S3
 

.. Case 2:13-cv-14540-DML-PJK ECF No. 48 filed 10/30/19 PagelD.2120 Page 47 of 50

Defendant argues that he does not need to do so because he is actually innocent.
However, Defendant was seen in the area both before and after the shots. Indeed,
Defendant's multiple lies to the police showed his guilty state of mind. This court also
finds that Defendant’s alibi witnesses were not credible.

As Defendant proffers no claim upon which relief may be granted, his argument,
and his motion for relief from judgment must be denied for lack of merit.

Therefore, IT IS HEREBY ORDERED that Defendant’s Successive (3rd) Motion

for Relief from Judgment is DENIED.

LAWRENCE S. TALON
patep: _ OCT 02 2019

 

 

Judge Lawrence S. Talon
Circuit Court Judge

PROOF OF SERVICE

I certify that a copy of the above instrument was served upon the attorneys of record and/ or self-

representech patties in the above case by mailing it to the attorneys a d/og parties atthe business address as
disclosed by th¢ gleadings ee postage on OQ .

 
 

 

16

cu

 
Case 2:13-cv-14540-DML-PJK ECF No. 48 filed 10/30/19 PagelD.2121 Page 48 of 50

Carl Hubbard #205988
Carson City Correctional Facility
10274 Boyer Road
Carson City, MI 48811-5000

 

October 22, 2019

Office of the Clerk-Room 564

United States District Court

for the Eastern District of Michigan
Theedore Levin US Courthouse

231 W. Lafayette Blvd.

Detroit, MI 48226

RE: Hubbard v Smith
Case #13-14540
Dear Clerk:
Please find enclesed for filling in the above referenced matter, three
(3) copies of Petitioner's Protective Amended Petition for Writ of Habeas
Corpus, Motion to Stay Petitioner's Protective Amended Petition and Hold it in
Abeyance, and Motion to Reinstate Habeas Petition.

Thank you for your time and have a goed day.

Sincerely,

ConP Ydudond,

Carl Hubbard
Case 2:13-cv-14540-DML-PJK ECF No. 48 filed 10/30/19 PagelD.2122 Page 49 of 50

 

wat

 
 

 

von
¥

 

\

shee ye rae tee

 

 

 

oie sagt ete

  

    

gre pee One ad

woe RE RAAT Sore mee

 

 
 

 

 
 

      

 

Ngeh way ke wal
rosy ry) NL

   

  

      

—¥t eo:

 

 

 

 
 

 

Case 2:13-cv-14540-DML-PJK ECF No. 48 filed 10/30/19

 

 

 

 

PagelD.2123

 

 

Page 50 of 50

 

 

 

 

 

 

 

 

 

 

aes
‘
nt sn
— - — a nell
see ae
| . _
. |
| :
'
4s :
i \
i
|
ee ,
“. / ~ Ss
a a :
nee i
( 1
. es ie? e ~
2 «eee ay
wc yar Bee
2 ro a ¢
kg r t
7 ' ‘
a fos ‘
i my veal
§ %.
a :
raf oe
Foe :
ow 5
av i
ead i
a” k : 1
©
, 1 \
" : t
‘ ~ c
i * Mee 4 s
4 ah
“ye oN
; Y
;
4 ! . As
\ a
{
i
1 %
! \
’ a -
‘
. '
‘
! {
poe }
yoy j
Sf 4 :
‘ \
“
we
in
} rae tt
Pe
i
bekgo ca, , Es
pov oy , ’
i
"e ‘
:
we
j Se
¢

fs -
